Citation Nr: 1638545	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-02 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected VA pension, with special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran reportedly had active service from May 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

In his April 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board and was scheduled for the requested hearing in February 2013.  However, the Veteran did not appear for the hearing.  He did not request rescheduling of the hearing.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In March 2015, the Veteran requested reinstatement of his nonservice-connected pension benefits due to release from incarceration.  In an April 2015 decision, the PMC granted disability pension benefits effective April 1, 2015.  As such, the issue on appeal has been characterized as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to establish basic eligibility to be awarded non-service connected pension benefits.  The record reflects that he was incarcerated from September 7, 2010 to January 16, 2015.  See VA and SSA State Prisoner Computer Match report dated in August 2015.  There is no dispute as to whether the Veteran's incarceration was a bar to his actual receipt of nonservice-connected pension payments.  Rather, the essential legal question at issue is whether the Veteran's incarceration is a bar to establishing the underlying entitlement to nonservice-connected pension benefits regardless of the bar to receiving associated pension payments. 

Subject to income limitations, a monthly pension is payable to a veteran of a period or periods of war who is permanently and totally disabled because of non-service-connected disability or age.  38 U.S.C.A. §§ 1513, 1521.  Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.  Further, 38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

However, no pension shall be paid to (or for) a veteran who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505; 38 C.F.R. § 3.666; see also Latham v. Brown, 4 Vet. App. 265 (1993).

In this case, the Veteran filed a claim seeking to establish nonservice-connected pension with special monthly pension benefits in July 2011 while incarcerated in the Texas Department of Criminal Justice in Beaumont, Texas.  The PMC's September 2011 determination informed the Veteran that, as the Veteran was presently incarcerated, VA pension benefits could not be paid. 

The Veteran does not dispute the fact that he had been incarcerated.  Rather, his September 2011 notice of disagreement argues that the issue of his eligibility for pension benefits was not considered as the AOJ did not consider any medical records or request his release date.

The Board observes a recent (non-precedential) memorandum decision of the United States Court of Appeals for Veterans Claims (Court) pertaining to the legal question at issue in this case.  Specifically, in Valchar v. Shinseki, No. 12-2431 (December 18, 2013), the Court reviewed a Board decision that denied entitlement to nonservice-connected pension benefits for an incarcerated veteran.  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In such decision, the Court noted that, pursuant to 38 U.S.C.A. § 1505(a), no pension under public or private laws administered by the Secretary shall be paid to or for an individual who has been imprisoned in a Federal, State, local, or other penal institution or correctional facility as a result of conviction of a felony or misdemeanor for any part of the period beginning of the 61st day of such individual's imprisonment.  Congress, however, wrote that, if the incarcerated Veteran has eligible family members and is "disqualified for pension for any period solely by reason" of incarceration, his or her retained pension may be apportioned to those family members during the balance of his time in prison.  38 U.S.C.A. § 1505(b).

The Court further observed that such section is implemented through 38 C.F.R. § 3.666, which states that, if any individual to or for whom pension is being paid is imprisoned, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  The payee will be informed of his or her rights and the rights of dependents to payments while he or she is imprisoned as well as the conditions under which payments to him or to her may be resumed on his or her release from imprisonment.  Additionally, apportionment to qualified family members may be made "[i]f the Veteran continues to be eligible except for this section," and that an imprisoned Veteran's "[p]ension will be resumed as of the day of release[.]"  38 C.F.R. § 3.666(a)(1), (c).

In Valchar, the Court noted that, in Shephard v. Shinseki, it analyzed a statutory provision allowing VA to curtail disability benefits payments to incarcerated veterans.  26 Vet. App. 159, 163-68 (2013), see 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  That provision closely parallels the one in section 1505, and the reasoning in Shephard can be applied to the arguments raised here.  See Latham, 4 Vet. App. at 267-68 (applying earlier decisions addressing the constitutionality of section 5313 to decide the constitutional challenge brought against section 1505).  In Shephard, the Court concluded that "the statute's text concerns the 'payment,' and not the 'award,' of disability compensation," and it "serves as a 'withholding' mechanism, much like a 'Social Security withholding.'" 26 Vet. App. at 164 (quoting Snyder v. Nicholson, 489 F.3d 1213, 1218 (Fed. Cir. 2007)).  According to the reasoning in Shephard, a benefit payment and entitlement to that benefit are two wholly separate things and, although a veteran's pension payment may be withheld permanently or redirected to family members, his basic entitlement to that pension does not vanish merely because he is incarcerated.  38 U.S.C.A. § 1505; 26 Vet. App. at 164; 38 C.F.R. § 3.666.  The Court observed that such only makes sense given that Congress and the Secretary both instructed VA to resume a Veteran's pension payments, rather than to require a Veteran to reapply for his pension, upon his release from prison.  See 38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666(c).  The Court concluded, therefore, that basic pension eligibility and its appurtenant rights survive a veteran's imprisonment even if the veteran's right to receive payment does not.  38 U.S.C. § 1505(a), (b).

The Veteran has alleged that he has medical disabilities that render him disabled.  In a July 2011 statement, he reported he was blind in the left eye and he had multiple orthopedic surgeries involving the back and neck, and he was recently diagnosed with tonsil cancer.  Although he has been incarcerated during much of the pendency of this appeal, the Board takes note of the reasoning in the Court's (non-precedential) memorandum decision in Valchar v. Shinseki, No. 12-2431 (December 18, 2013) and finds that additional development to determine the Veteran's possible entitlement to VA nonservice-connected pension benefits is warranted.

Additionally, VA has not yet fulfilled its duty to assist the Veteran to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The RO should request that the Veteran provide a statement regarding any dependents who might be eligible for an apportionment of pension benefits if such were to be granted for the period in which he was incarcerated.  

Therefore, on remand, the AOJ should fully develop the issue of basic eligibility for nonservice-connected pension benefits, to include obtaining the Veteran's medical treatment records, any income/net worth statements and any necessary medical examinations or opinions necessary to assign a rating for each of the Veteran's nonservice-connected disabilities for the appeal period.  

Additionally, in the readjudication of the Veteran's nonservice-connected pension claim, the AOJ should consider the Shepard case delineating the difference between entitlement to a benefit and entitlement to the payment of such benefit as interpreted by the Court in Valchar.

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the dates of the Veteran's service.  If the preliminary service period requirement for pension is met, then undertake the following development.

2.  Request that the Veteran provide information regarding any person who might be eligible to receive an apportionment of benefits during the period when he was incarcerated.  

3.  Obtain all of the Veteran's medical treatment records relevant to the period of time since he filed his claim for pension benefits.  

4.  Request that the Veteran complete and submit income/net worth statements.

5.  Obtain any necessary medical examinations or opinions necessary to assign a rating for each of the Veteran's nonservice-connected disabilities for the appeal period.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  The AOJ should consider the Shepard case delineating the difference between entitlement to a benefit and entitlement to the payment of such benefit as interpreted by the Court in Valchar.  The RO should also consider entitlement for the period subsequent to his release from incarceration.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

